13ARROWS, J.
The plaintiff sues for her dower in premises which the defendants hold under levies made upon executions *504against her late husband. At that time he was seized as tenant in common; but partition was afterwards made at the instance of the levying creditor. These levies do not preclude her recovery. R. S., c. 103, § 6. All the matters necessary to establish her right are admitted or proved, and she is confessedly entitled to judgment for her dower and damages for the detention of it, unless she is barred by reason of having released dower in a deed including the premises from her husband to a third party, given subsequently to the attachments in the suits wherein the levies were made under which the defendants claim. The title of the grantee in that deed never came to these defendants, yet they claim that it shall inure to their protection by way of estoppel, and requested the presiding judge to rule that by reason of that release she could not maintain her suit against them. 6
He ruled, on the contrary, that inasmuch as the defendants do not claim under that deed, her l-elease of dower therein does not affect her right to recover here. The ruling was correct. Pixley v. Bennett, 11 Mass. 298 ; Smith v. Eustis, 7 Maine, 41; Littlefield v. Crocker, 30 Maine, 192; Harriman v. Gray, 49 Maine, 537. Judgment for plaintiff in conformity with the stipulations in the report.
Appleton, C. J.; Cutting, Walton, Dioeerson, and PeteRS, JJ., concurred.